Citation Nr: 0710818	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery disease 
and congestive heart failure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1956 to August 
1965.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction subsequently shifted to the Waco, 
Texas, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2004 and February 2005, the Board remanded this 
case for additional evidentiary development in order to 
answer the medical question of whether the veteran's claimed 
congestive heart failure and coronary artery disease was 
etiologically related to military service.  

In October 2006, the Board sought an opinion from a medical 
expert of the Veterans Health Administration to consider all 
of the evidence of record in offering a nexus opinion.  Upon 
this action being completed, in January 2007 the veteran was 
sent a copy of the report along with notice that he had 60 
days to send any additional evidence or argument regarding 
the appeal.

In February 2007, the Board received a Medical Opinion 
Response Form (that had been sent with the January 2007 
letter) on which the veteran indicated his desire for the 
case to be remanded for the RO to review his additional 
argument.

As such, the case must be returned to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO also should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that information concerning a disability 
rating and effective date is described.  
Also, to comply with the VCAA, the veteran 
should be informed to provide any evidence 
in his possession that pertains to the 
claim.  

2.  Upon reviewing additional records that 
had been added to the claims file since 
the last supplemental statement of the 
case (SSOC) in December 2005, the RO 
should readjudicate a claim of service 
connection for coronary artery disease and 
congestive heart failure.  If the 
determination remains unfavorable, the RO 
should provide the veteran and his 
representative a SSOC and a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


